DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
The amendment filed 06/16/2022 has been entered. Claims 1-7, 9-14, and 16-22 remain pending in the application. 

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 9-11, 13, 20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Erkamp et al (US 20200008775), hereinafter, Erkamp, in view of Banko (US 20150025451), hereinafter Banko, Becker et al (US 20050261582), hereinafter Becker, and Manor et al (US 20030018262), hereinafter Manor.
Regarding claim 1, Erkamp teaches a handheld ultrasound device (300, [0086], Fig. 3A; [0103], Fig. 7), comprising:
a handle ("the handle … 304” [0103], Fig. 3A); 
a tip (301, 302 and 303, Fig. 3A, [0060]; the tip [0085]), comprising a sensor (302, [0060], Fig. 3A) for receiving ultrasound waves (“the sensor 302 is an ultrasonic sensor… Upon incidence of an ultrasound signal, the sensor effects the conversion” [0060]), the tip having a distal end (the leftmost part of 303 that connects to the housing 304 in Fig. 3A) and a proximal end (301, Fig. 3A), the sensor positioned at the proximal end (302, as seen in Fig. 3A), and 
a receiver (“wireless transceiver 312,” Fig. 3A, [0086]) disposed within the handle, the receiver configured to receive ultrasound waves from the sensor (“Active ultrasound sensors … convert received ultrasonic signals into corresponding electrical signals, but then take active steps to transmit the electrical signals to external receivers, such as the wireless transceiver 209 or a receiver located in the handle or hub of the medical device to which the sensor is attached, such as wireless transceiver 312 in hub 304 in FIG. 3 (via electrical or optical conductors 303 or via a medical device wireless transceiver (not shown)). Notably, in an embodiment, the wireless transceiver 312 may be used as the receiver receiving RF signals from the passive ultrasound sensor, as well." [0086]), and wherein the handle and tip are a fully self-contained unit (seen in Figs. 1a-b).
Erkamp does not teach that (1) the tip is separable from the handle; (2) a sterile barrier secured to an outer surface of the tip between the proximal end and the distal end, the sterile barrier extending distally from the tip to enclose the handle; and (3) the sensor is for transmitting ultrasound waves; and(4) the handle and tip are configured to provide feedback to a user without connecting to another device.  
However, in regard to the features (1) and (2), Banko discloses a surgical handpiece with disposable concentric lumen work tip, which is analogous art. Banko teaches that the tip (14, Fig. 4; 130, Fig. 7A) is separable from the handle ("The work tip 14 has a threaded connector 15 in threaded engagement with the distal end of the connecting body 16. The tip 14 can be interchanged by use of the screw threads” [0006], Figs. 4-5. “The work tip 130 can also be made of an inexpensive plastic, except for the titanium target. Thus, the work tip 130 can be discarded after a surgery” [0048], Fig. 7A); and
a sterile barrier (“a sterile sheet or bag 129” [0049], Figs. 4, 7A) secured to an outer surface of the tip between the proximal end and the distal end (“fastened to the hub 140 of the work tip” [0049]; Figs. 4-5, 7A. “The work tip 14 has a threaded connector 15" [0006], Fig. 7A), the sterile barrier extending distally from the tip to enclose the handle (“the housing 10' may simply be a handle, e.g., made of inexpensive plastic.” [0048], seen in Fig. 7A. “In order to improve the sterile operating field, in the embodiments of FIGS. 4, 5 and 7, a sterile sheet or bag 129 can be fastened to the hub 140 of the work tip as shown in FIG. 7A.  Such a sheet can also be attached to the surface 18 of the sleeve 17 in FIG. 4 or the wall 182 of the sleeve 17 in FIG. 5… In each embodiment the sterile sheet 129 covers the housing, and may also be used to cover any power cords used in connection with a particular embodiment. Thus, when the work tip is discarded, so is the sheet 129." [0049]; “beneficial use can also be made of the sterile sheet 129, with it being attached to hub 140" [0050]; Figs. 4-5, 7A).
Therefore, based on Banko’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Erkamp to have the tip that is separable from the handle, a sterile barrier secured to an outer surface of the tip between the proximal end and the distal end, the sterile barrier extending distally from the tip to enclose the handle as taught by Banko, in order to facilitate tip replacement and improve the sterile operating field (Banko: [0048], [0050]).
In regard to the feature (3), Erkamp modified by Banko does not teach that the sensor is for transmitting ultrasound waves. 
However, Becker discloses a tube unit system including an adapter interposed between a connector and a connecting part, which is analogous art. Becker teaches that the sensor is for transmitting ultrasound waves (“the sensing elements are preferably crystal ultrasonic transducers...Transducer conductors 16 respectively carry electromagnetic signals to and from the sensing elements 14a and 14b” [0047]; Figs. 1a-b).
Therefore, based on Becker’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Erkamp and Banko to have the sensor for transmitting ultrasound waves, as taught by Becker, in order to provide both a receiver and a transmitter of ultrasound waves using the same ultrasonic transducers (Becker: [0047]). 
Regarding feature (4), Erkamp modified by Banko and Becker does not teach that the handle and tip are configured to provide feedback to a user without connecting to another device. 
However, Manor discloses ultrasonic transducer probe and a measurement device utilizing the same, which is analogous art. Manor teaches that the handle (10) and tip (a tip of 10) are configured to provide feedback to a user (“an indication signal.”) without connecting to another device (“the control unit 14 comprises a control panel 19 having … an indication means 22 (which may be audio, e.g., beeper and/or visual, e.g., LEDs)” [0046], “The processor 44 detects that the probe is correctly positioned with respect to the blood vessel and the beeper 48 generates an indication signal.” [0060], Figs. 1, 3).
Therefore, based on Manor’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Erkamp, Banko, and Becker to have the handle includes a speaker for emitting audible feedback of the received ultrasound waves, as taught by Manor, in order to facilitate data gathering by providing measurement results to a user (Manor: [0054]). 
Regarding claim 2, Erkamp modified by Banko, Becker, and Manor teaches the handheld ultrasound device of claim 1.
 Erkamp further teaches that the tip is operatively coupled to the handle via a connector (303) (“Active ultrasound sensors … convert received ultrasonic signals into corresponding electrical signals, but then take active steps to transmit the electrical signals to external receivers, such as … a receiver located in the handle … of the medical device to which the sensor is attached, such as wireless transceiver 312 in hub 304 in FIG. 3 (via electrical or optical conductors 303 or via a medical device wireless transceiver (not shown))." [0086]) – the “electrical or optical conductors 303” is considered the “connector” as claimed.

Regarding claim 3, Erkamp modified by Banko, Becker, and Manor teaches the handheld ultrasound device of claim 1.
Erkamp further teaches that the tip (301, 302, 303, Fig. 3A, [0060]) with the sensor (302, Fig. 3A, [0060]) is operatively coupled to the handle via a wireless connection (“Active ultrasound sensors likewise convert received ultrasonic signals into corresponding electrical signals, but then take active steps to transmit the electrical signals to external receivers, such as the wireless transceiver 209 or a receiver located in the handle or hub of the medical device to which the sensor is attached, such as wireless transceiver 312 in hub 304 in FIG. 3 (via electrical or optical conductors 303 or via a medical device wireless transceiver (not shown)). Notably, in an embodiment, the wireless transceiver 312 may be used as the receiver receiving RF signals from the passive ultrasound sensor, as well." [0086]) – the “medical device wireless transceiver” is considered the “wireless connection” as claimed.

Regarding claim 4, Erkamp modified by Banko, Becker, and Manor teaches the handheld ultrasound device of claim 3.
Erkamp further teaches that the sensor wirelessly transmits the ultrasound waves to the receiver (“wireless transceiver 312,” Fig. 3A, [0086]) disposed within the handle (“Active ultrasound sensors … take active steps to transmit the electrical signals to external receivers, such as … wireless transceiver 312 in hub 304 in FIG. 3 … Notably, … the wireless transceiver 312 may be used as the receiver receiving RF signals from the passive ultrasound sensor, as well." [0086]).  

Regarding claim 5, Erkamp modified by Banko, Becker, and Manor teaches the handheld ultrasound device of claim 1.
Neither Erkamp nor Banko teaches that the tip is tethered to the handle via a cable for operation when separated from the handle.
However, in an analogous surgical handpiece field of endeavor, Becker teaches that the tip is tethered to the handle via a cable (Becker: 20, Figs. 1a-b) for operation when separated from the handle (Becker: "Sensor cable 20 is a flexible, torque-transmitting driveshaft.  Sensor cable 20 is preferably narrow, having a radius of about 5 mm or less, and may be formed of a plurality of concentric springs.  Ideally, sensor cable 20 has the same diameter as transducer cage 12 to permit the surface of the transducer cage to be approximately flush at its connection to sensor cable 20." [0048]; Figs. 1a-b).
Therefore, based on Becker’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Erkamp and Banco to have the tip that is tethered to the handle via a cable for operation when separated from the handle, as taught by Becker, in order to facilitate a connection between the tip and the handle (Becker: [0048]).

Regarding claim 7, Erkamp modified by Banko, Becker, and Manor teaches the handheld ultrasound device of claim 1.
Neither Erkamp nor Banco teaches that the tip is sterile.
However, in an analogous surgical handpiece field of endeavor, Becker teaches that the tip is sterile (Becker: “Viewed in conjunction with FIGS. 1a and 1b, FIG. 3 is a side view of probe body 100.  The probe body comprises a hollow tube portion 110, having a body tip 120 at its distal end” [0058]. “A further advantage of the tip cap of the present embodiment is realized during sterilization of the probe body 100. Preferably, the outer surface of probe body 100 requires sterilization prior to use. Because any surface that contacts probe body 100 must therefore also be sterile, tip cap 300 and probe body 100 are preferably sterilized together in the same operation.” [0078]. Note that body tip 120 is part of the probe body 100. Because the probe body 100 is sterilizable, the tip is sterilizable).
Therefore, based on Becker’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Erkamp and Banco to have the tip that is sterile, as taught by Becker, in order to have the tip and probe body sterilized together in the same operation (Becker: [0078]).

Regarding claim 9, Erkamp modified by Banko, Becker, and Manor teaches the handheld ultrasound device of claim 1.
Erkamp does not teach that the tip is replaceable.
However, in an analogous surgical handpiece field of endeavor, Banco teaches teaches that the tip is replaceable ("FIG. 18 illustrates an embodiment of a distal tip 700 of a handheld device configured to provide a depth measurement.  The distal tip 700 in this illustrated embodiment is configured to be removably and replaceably attached to a body of a handheld device," [0096]).
Therefore, based on Banko’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Erkamp to have the tip that is replaceable, as taught by Banko, in order to facilitate tip replacement and improve the sterile operating field (Banko: [0048], [0050]).

Regarding claim 10, Erkamp modified by Banko, Becker, and Manor teaches the handheld ultrasound device of claim 1.
Neither Erkamp nor Banko teaches that the tip is sterile and is configured for re-sterilization after use.
However, in an analogous surgical handpiece field of endeavor, Becker teaches that the tip is sterile and is configured for re-sterilization after use (Becker: “Viewed in conjunction with FIGS. 1a and 1b, FIG. 3 is a side view of probe body 100.  The probe body comprises a hollow tube portion 110, having a body tip 120 at its distal end” [0058]. “A further advantage of the tip cap of the present embodiment is realized during sterilization of the probe body 100. Preferably, the outer surface of probe body 100 requires sterilization prior to use. Because any surface that contacts probe body 100 must therefore also be sterile, tip cap 300 and probe body 100 are preferably sterilized together in the same operation.” [0078]. Note that body tip 120 is part of the probe body 100. Because the probe body 100 is sterilizable, the tip is sterilizable and configured for re-sterilization after use).
Therefore, based on Becker’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Erkamp and Banko to have the tip that is sterile and is configured for re-sterilization after use, as taught by Becker, in order to have the tip and probe body sterilized together in the same operation (Becker: [0078]).

Regarding claim 11, Erkamp modified by Banko, Becker, and Manor teaches the handheld ultrasound device of claim 1.
Erkamp does not teach that the tip is sterile and is configured for one-time use.
However, in an analogous surgical handpiece field of endeavor, Banko teaches that the tip is configured for one-time use ( “The work tip 130 can also be made of an inexpensive plastic, except for the titanium target. Thus, the work tip 130 can be discarded after a surgery” [0048], Fig. 7A).
Therefore, based on Banko’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Erkamp to have the tip that is configured for one-time use, as taught by Banko, in order to facilitate tip replacement and improve the sterile operating field (Banko: [0048], [0050]). 

Neither Erkamp nor Banko teaches that the tip is sterile. 
However, in an analogous surgical handpiece field of endeavor, Becker teaches that the tip is sterile ( “Viewed in conjunction with FIGS. 1a and 1b, FIG. 3 is a side view of probe body 100.  The probe body comprises a hollow tube portion 110, having a body tip 120 at its distal end” [0058]. “A further advantage of the tip cap of the present embodiment is realized during sterilization of the probe body 100. Preferably, the outer surface of probe body 100 requires sterilization prior to use. Because any surface that contacts probe body 100 must therefore also be sterile, tip cap 300 and probe body 100 are preferably sterilized together in the same operation.” [0078]. Note that body tip 120 is part of the probe body 100. Because the probe body 100 is sterilizable, the tip is sterilizable).
Therefore, based on Becker’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Erkamp and Banko to have the tip that is sterile, as taught by Becker, in order to have the tip and probe body sterilized together in the same operation (Becker: [0078]).
Regarding claim 13, Erkamp modified by Banko, Becker, and Manor teaches the handheld ultrasound device of claim 1.
Neither of Erkamp, Banko, Becker teaches that the handle includes a display, wherein the display is configured to provide visual feedback corresponding to a patient's blood velocity.
However, Manor discloses ultrasonic transducer probe and a measurement device utilizing the same, which is analogous art. Manor teaches that the handle includes a display (23), wherein the display is configured to provide visual feedback corresponding to a patient's blood velocity (“The values D.sub.1 and D.sub.2 are preferably diameters of the vessel measured by two transducers. Alternatively, when using another configuration, D.sub.1 and D.sub.2 could be the maximal values of velocities measured at the centers of the respective beams' intersections with the blood vessel, i.e., chords.” [0054]. “The measurement device (10 in Fig. 1) operates in the following manner… The processor 44 determines … central chord velocities, and presents their values on the display (either of the device 10” [0060]).
Therefore, based on Manor’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Erkamp, Banko, and Becker to have the handle that includes a display, wherein the display is configured to provide visual feedback corresponding to a patient's blood velocity, as taught by Manor, in order to facilitate data gathering by providing measurement results on target tissue to a user (Manor: [0060]). 
Regarding claim 20, Erkamp teaches a handheld ultrasound device (300, [0086], Fig. 3A; [0103], Fig. 7), comprising:
a handle ("the handle … 304” [0103], Fig. 3A) including a receiver (“wireless transceiver 312,” Fig. 3A, [0086]) disposed within the handle (“wireless transceiver 312 in hub 304 in FIG. 3 " [0086]); 
a tip (301, 302 and 303, Fig. 3A, [0060]; the tip [0085]) coupled to the handle (seen in Fig. 3A), the tip comprising a sensor (302, [0060], Fig. 3A) for receiving ultrasound waves (“the sensor 302 is an ultrasonic sensor… Upon incidence of an ultrasound signal, the sensor effects the conversion” [0060]), the tip having a distal end (the leftmost part of 303 that connects to the housing 304 in Fig. 3A ) and a proximal end (301, Fig. 3A), the sensor positioned at the proximal end (302, as seen in Fig. 3A), and; 

Erkamp does not teach that (1) the tip is removably coupled to the handle; (2) a sterile barrier secured to the tip between the proximal end and the distal end, the sterile barrier extending distally from the tip to enclose the handle; (3) the proximal end of the tip is not enclosed within the sterile barrier and (4) the sensor is for transmitting ultrasound waves;
(5) the handle including a feedback device for providing feedback corresponding to a patient's blood velocity to a user.  
However, in regard to the features (1)-(3), Banko discloses a surgical handpiece with disposable concentric lumen work tip, which is analogous art. Banko teaches that the tip (14, Fig. 4; 130, Fig. 7A) is removably coupled to the handle ("The work tip 14 has a threaded connector 15 in threaded engagement with the distal end of the connecting body 16. The tip 14 can be interchanged by use of the screw threads.  [0006], Figs. 4-5. “The work tip 130 can also be made of an inexpensive plastic, except for the titanium target. Thus, the work tip 130 can be discarded after a surgery” [0048], Fig. 7A);
a sterile barrier (“a sterile sheet or bag 129” [0049], Figs. 4, 7A) secured to the tip between the proximal end and the distal end ("The work tip 14 has a threaded connector 15”; [0006]; “fastened to the hub 140” [0049]; Figs. 4-5, 7A), the sterile barrier extending distally from the tip to enclose the handle (“the housing 10' may simply be a handle, e.g., made of inexpensive plastic.” [0048]. The sterile barrier enclosing the handle 10’ seen in Fig. 7A), wherein the proximal end of the tip is not enclosed within the sterile barrier (“In order to improve the sterile operating field, in the embodiments of FIGS. 4, 5 and 7, a sterile sheet or bag 129 can be fastened to the hub 140 of the work tip as shown in FIG. 7A.  Such a sheet can also be attached to the surface 18 of the sleeve 17 in FIG. 4 or the wall 182 of the sleeve 17 in FIG. 5… In each embodiment the sterile sheet 129 covers the housing... Thus, when the work tip is discarded, so is the sheet 129." [0049]; “beneficial use can also be made of the sterile sheet 129, with it being attached to hub 140" [0050]; Figs. 4-5, 7A. As seen in Fig. 7A, the proximal end of the work tip is not enclosed within the sterile barrier, only a portion of the work tip, “a threaded connector 15” [0006] is enclosed).
Therefore, based on Banko’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Erkamp to have the tip that is removably coupled to the handle, and a sterile barrier secured to the tip between the proximal end and the distal end, the sterile barrier extending distally from the tip to enclose the handle, wherein the proximal end of the tip is not enclosed within the sterile barrier, as taught by Banko, in order to facilitate tip replacement and improve the sterile operating field (Banko: [0048], [0050]).
In regard to the feature (4), Erkamp modified by Banko does not teach that the sensor is for transmitting ultrasound waves. 
However, Becker discloses a tube unit system including an adapter interposed between a connector and a connecting part, which is analogous art. Becker teaches that the sensor is for transmitting ultrasound waves (“the sensing elements are preferably crystal ultrasonic transducers...Transducer conductors 16 respectively carry electromagnetic signals to and from the sensing elements 14a and 14b” [0047]; Figs. 1a-b).
Therefore, based on Becker’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Erkamp and Banko to have the sensor for transmitting ultrasound waves, as taught by Becker, in order to provide both a receiver and a transmitter of ultrasound waves using the same ultrasonic transducers (Becker: [0047]). 
Regarding feature (5), Erkamp modified by Banko and Becker does not teach
 the handle including a feedback device for providing feedback corresponding to a patient's blood velocity to a user. 
However, Manor discloses ultrasonic transducer probe and a measurement device utilizing the same, which is analogous art. Manor teaches the handle (10) including a feedback device (23) for providing feedback (“a display 23 (for displaying the measurement results),” [0046], Fig. 1) corresponding to a patient's blood velocity to a user (“The values D.sub.1 and D.sub.2 are preferably diameters of the vessel measured by two transducers. Alternatively, when using another configuration, D.sub.1 and D.sub.2 could be the maximal values of velocities measured at the centers of the respective beams' intersections with the blood vessel, i.e., chords.” [0054]. “The measurement device (10 in Fig. 1) operates in the following manner… The processor 44 determines … central chord velocities, and presents their values on the display (either of the device 10” [0060]).
Therefore, based on Manor’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Erkamp, Banko, and Becker to have the handle including a feedback device for providing feedback corresponding to a patient's blood velocity to a user, as taught by Manor, in order to facilitate data gathering by providing measurement results on target tissue to a user (Manor: [0060]). 
Regarding claim 22, Erkamp modified by Banko, Becker, and Manor teaches the handheld ultrasound device of claim 20.
Erkamp teaches that the receiver (“wireless transceiver 312,” Fig. 3A, [0086]) is configured to receive ultrasound waves from the sensor (“Active ultrasound sensors … convert received ultrasonic signals into corresponding electrical signals, but then take active steps to transmit the electrical signals to external receivers, such as the wireless transceiver 209 or a receiver located in the handle or hub of the medical device to which the sensor is attached, such as wireless transceiver 312 in hub 304 in FIG. 3 (via electrical or optical conductors 303 or via a medical device wireless transceiver (not shown)). Notably, in an embodiment, the wireless transceiver 312 may be used as the receiver receiving RF signals from the passive ultrasound sensor, as well." [0086]). 
Erkamp modified by Banko, Becker does not teach that the feedback device is operably connected to the receiver.
However, Manor discloses ultrasonic transducer probe and a measurement device utilizing the same, which is analogous art. Manor teaches that the feedback device is operably connected to the receiver (“operable for receiving” [0053])(“The transducer arrangement comprises a pair of ultrasound transducers 36 and 38 operated for transmitting and receiving a pair of narrow pulse wave (PW) multi-gated ultrasound beams”. [0047], Figs. 2A-B. “The data processing and analyzing utility 46 is operable for receiving and analyzing measured data and generating data indicative of flow related information to be displayed on a display of the external device or of the hand-held device 10. As shown, the displayed data may include the following: … a graph of the blood flow against time, i.e., F(T); a graph of the blood velocity against time, i.e., V(T); [0053], Fig. 3. “The measurement device (10 in Fig. 1) operates in the following manner… The processor 44 determines … central chord velocities, and presents their values on the display … of the device 10” [0060]).
Therefore, based on Manor’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Erkamp, Banko, and Becker to have the feedback device that is operably connected to the receiver, as taught by Manor, in order to facilitate data gathering by providing measurement results to a user (Manor: [0060]). 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Erkamp, Banko, Becker, and Manor as applied to claim 5, and further in view of Gruner (US 5634466), hereinafter, Gruner.
Regarding claim 6, Erkamp modified by Banko, Becker, and Manor teaches the handheld ultrasound device of claim 5.
Erkamp does not teach the claimed limitation.
However, in an analogous surgical handpiece field of endeavor, Banko teaches that the distal end of the tip removably couples the tip to the handle ("The work tip 14 has a threaded connector 15 in threaded engagement with the distal end of the connecting body 16. The tip 14 can be interchanged by use of the screw threads”; [0006], Figs. 4-5. “The work tip 130 can also be made of an inexpensive plastic, except for the titanium target. Thus, the work tip 130 can be discarded after a surgery” [0048], Fig. 7A).
Therefore, based on Banko’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Erkamp to have the distal end of the tip that removably couples the tip the tip to the handle, as taught by Banko, in order to facilitate tip replacement (Banko: [0048]).

In regard to the feature of “the distal end of the tip defines a cavity for storing the cable when the tip is attached to the handle”, neither of Erkamp, Banko, Becker, and Monovoukas teaches such a limitation.
However, Gruner discloses ultrasonic transesophageal probe with detachable transducer tip, which is analogous art. Gruner teaches that a distal end (end containing shaft 34, col. 3, l. 14, Figs. 2a-b) of the tip (“the distal tip," 14, col. 3, l. 1-9, Figs. 2a-b) defines a cavity (seen in Figs. 2a-b inside 14) for storing the cable (48, col. 3, l. 1-9, Figs. 2a-b) when the tip is attached to the handle ("Electrical signals are supplied to and from the transducer by a coiled flex circuit 48 which connects individual transducer elements to connector pins 50 at the proximal end of the distal tip," col. 3, l. 1-9, Figs. 2a-b).
Therefore, based on Gruner’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Erkamp, Banko, and Becker to have the distal end of the tip that defines a cavity for storing the cable when the tip is attached to the handle, as taught by Gruner, in order to facilitate operation of the probe with detachable tip (Gruner: Col. 2, l. 66 – Col. 3, l. 14).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Erkamp, Banko, Becker, and Manor as applied to claim 1, and further in view of Xu et al (US 20200261059), hereinafter Xu.
Regarding claim 12, Erkamp modified by Banko, Becker, and Manor teaches the handheld ultrasound device of claim 1.
Erkamp modified by Banko, Becker does not teach that (1) the handle includes a speaker, (2) wherein the speaker is configured to provide audible feedback corresponding to a patient's blood velocity. 
However, regarding feature (1), Manor discloses ultrasonic transducer probe and a measurement device utilizing the same, which is analogous art. Manor teaches that the handle includes a speaker (22, 48) (“the control unit 14 comprises a control panel 19 having … an indication means 22 (which may be audio, e.g., beeper and/or visual, e.g., LEDs)” [0046], “The processor 44 detects that the probe is correctly positioned with respect to the blood vessel and the beeper 48 generates an indication signal.” [0060], Figs. 1, 3).
Therefore, based on Manor’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Erkamp, Banko, and Becker to have the handle that includes a speaker, as taught by Manor, in order to facilitate ultrasonic measurements by providing feedback to a user (Manor: [0054]). 
Regarding feature (2), Erkamp modified by Banko, Becker, and Manor does not teach that the speaker is configured to provide audible feedback corresponding to a patient's blood velocity. 
However, Xu discloses multi-site continuous ultrasound flow measurement for hemodynamic management, which is analogous art. Xu teaches that the speaker is configured to provide audible feedback corresponding to a patient's blood velocity (“the ultrasound device includes a loudspeaker that outputs audible flow velocity feedback, and the handheld transducer is manually positioned or re-positioned to maximize the volume of this audible feedback.” [0002]; “employing audible flow velocity feedback to optimize the transducer position” [0045]).
Therefore, based on Xu’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Erkamp, Banko, Becker, and Manor to have the speaker that is configured to provide audible feedback corresponding to a patient's blood velocity, as taught by Xu, in order to facilitate device positioning or re-positioning (Xu: [0045]).
 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Erkamp, Banko, Becker, and Manor as applied to claim 1, and further in view of Amano (US 5423747), hereinafter Amano.
Regarding claim 14, Erkamp modified by Banko, Becker, and Manor teaches the handheld ultrasound device of claim 1.
Erkamp modified by Banko, Becker does not teach that (1) the handle includes a light array, (2) wherein the light array is configured to provide visual feedback corresponding to a patient's blood velocity. 
However, regarding feature (1), Manor discloses ultrasonic transducer probe and a measurement device utilizing the same, which is analogous art. Manor teaches that the handle includes a light array (22) (“the control unit 14 comprises a control panel 19 having … an indication means 22 (which may be … visual, e.g., LEDs)” [0046], Figs. 1, 3).
Therefore, based on Manor’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Erkamp, Banko, and Becker to have the handle that includes a light array, as taught by Manor, in order to facilitate ultrasonic measurements by providing feedback to a user (Manor: [0046]). 
Regarding feature (2), Erkamp modified by Banko, Becker, and Manor does not teach that the light array is configured to provide visual feedback corresponding to a patient's blood velocity. 
However, Amano discloses a medical pump drive, which is analogous art. Amano teaches that the light array (106) is configured to provide visual feedback corresponding to a patient's blood velocity (“An LED drive circuit 105 performs control in such a manner that the LED 106 will display the value obtained by measuring blood flow velocity using the ultrasonic transceiver 107 and ultrasonic oscillator 108 and operating upon the blood flow velocity to obtain the blood flow rate using the CPU 100." Col. 4, l. 41-46; “the CPU 100 calculates blood flow rate from the blood flow-velocity data obtained from the ultrasonic transceiver 107 and controls the LED drive circuit 105 to display the results of calculation on the LED 106 as the occasion demands.” Col. 4, l. 58-62, Fig. 1).
Therefore, based on Amano’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Erkamp, Banko, Becker, and Manor to have the light array that is configured to provide visual feedback corresponding to a patient's blood velocity, as taught by Amano, in order to facilitate ultrasonic data gathering requested by a user (Amano: Col. 4, l. 57-62).


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Erkamp et al (US 20200008775), hereinafter, Erkamp, in view of Manor et al (US 20030018262), hereinafter Manor.
Regarding claim 16, Erkamp teaches a handheld ultrasound sterile assembly (300, [0086], Fig. 3A; [0103], Fig. 7), comprising:
a fully self-contained handheld ultrasound device (300, [0086], Fig. 3A) including a handle ("the handle … 304” [0103], Fig. 3A), a tip (301, 302, 303, Fig. 3A, [0060]), the tip comprising a sensor (302, Fig. 3A, [0060]) for receiving ultrasound waves (“Active ultrasound sensors …convert received ultrasonic signals into corresponding electrical signals,” [0086]),  the tip coupled to the handle (seen in Fig. 3A), the handle comprising a receiver (“wireless transceiver 312,” Fig. 3A, [0086]) configured to receive ultrasound waves from the sensor (“Active ultrasound sensors … convert received ultrasonic signals into corresponding electrical signals, but then take active steps to transmit the electrical signals to external receivers, such as the wireless transceiver 209 or a receiver located in the handle or hub of the medical device to which the sensor is attached, such as wireless transceiver 312 in hub 304 in FIG. 3 (via electrical or optical conductors 303 or via a medical device wireless transceiver (not shown)). Notably, in an embodiment, the wireless transceiver 312 may be used as the receiver receiving RF signals from the passive ultrasound sensor, as well." [0086]), 
wherein the tip is configured to send ultrasound waves from the sensor to the receiver (“then take active steps to transmit the electrical signals to external receivers, such as … a receiver located in the handle … of the medical device to which the sensor is attached, such as wireless transceiver 312 in hub 304 in FIG. 3 (via electrical or optical conductors 303 or via a medical device wireless transceiver (not shown))." [0086]).
Erkamp does not teach that the handheld ultrasound device is a Doppler ultrasound device; the handheld Doppler ultrasound device including a feedback device, wherein the feedback device, the power source, the sensor, and the receiver are operably connected in a fully self-contained unit to provide feedback corresponding a patient's blood velocity.
However, Manor discloses ultrasonic transducer probe and a measurement device utilizing the same, which is analogous art. Manor teaches that the handheld ultrasound device is a Doppler ultrasound device (“The measurement device (10 in Fig. 1) operates in the following manner...The Analog unit 42 measures the Doppler frequency shift” [0060], Fig. 3); the handheld Doppler ultrasound device including a feedback device (23) (“a display 23 (for displaying the measurement results),” [0046], Fig. 1), wherein the feedback device, the power source (implicit, the power source is required to power the device), the sensor, and the receiver (“two transducers”) are operably connected in a fully self-contained unit to provide feedback corresponding a patient's blood velocity (“A measurement device according to the invention for ultrasound-based blood flow measurements is characterized by that a probe unit and a control unit of the device are located adjacent to each other, the device thereby being a portable hand-held measurement device. Preferably, the probe unit and the control unit are incorporated in a common housing, e.g., shaped so as to be held like a pen.” [0013]. “The values D.sub.1 and D.sub.2 are preferably diameters of the vessel measured by two transducers. Alternatively, when using another configuration, D.sub.1 and D.sub.2 could be the maximal values of velocities measured at the centers of the respective beams' intersections with the blood vessel, i.e., chords.” [0054]. “The measurement device (10 in Fig. 1) operates in the following manner… The processor 44 determines … central chord velocities, and presents their values on the display (either of the device 10” [0060]).
Therefore, based on Manor’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Erkamp to have the handheld Doppler ultrasound device including a feedback device, wherein the feedback device, the power source, the sensor, and the receiver are operably connected in a fully self-contained unit to provide feedback corresponding a patient's blood velocity, as taught by Manor, in order to facilitate Doppler data gathering by providing measurement results on target tissue to a user (Manor: [0060]).

Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Erkamp and Manor as applied to claim 16, and further in view of Monovoukas et al (US 20140213936), hereinafter Monovoukas,
Regarding claim 17, Erkamp modified by Manor teaches the handheld ultrasound sterile assembly of claim 16.
Erkamp does not teach a sheath, the sheath fully covering the handheld ultrasound device to provide a sterile barrier for the handheld ultrasound device, wherein the sheath is shaped complementary to the handheld ultrasound device.
However, in an analogous tissue measurement handheld device field of endeavor, Monovoukas teaches a sheath (902) (“The protective cover 902 can include a … sheath” [0094]; Fig. 17), the sheath fully covering the handheld ultrasound device to provide a sterile barrier for the handheld ultrasound device (“The handheld device 900 can include a housing that includes a body and a … distal tip. At least a distal portion of the device 900 can be configured to be encased in a protective cover 902. The protective cover 902 can be sterile and can be configured to provide a sterile tracing portion of the device 900.  The protective cover 902 can include a … sheath… and can be configured and used similar to a thermometer sheath." [0094]; “a proximal tip of a handheld device can be configured to provide a depth measurement, similar to that discussed above regarding a distal tip being so configured... A handheld device's proximal and distal tips can both be permanently attached to the device, the proximal and distal tips can both be removably and replaceably attached to the device, or one of the proximal and distal tips can be permanently attached to the device while the other of the proximal and distal tips can be permanently attached to the device.” [0098]; Fig. 17. Because the proximal tip can function similar to the distal tip, the entire device from the distal tip to the proximal end can be fully covered by the protective cover 902, which is also indicated by the inclusive language of [0094]: “At least a distal portion of the device 900”), wherein the sheath is shaped complementary to the handheld ultrasound device (902, 900, seen in Fig. 17).
Therefore, based on Monovoukas’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Erkamp to have a sheath, the sheath fully covering the handheld ultrasound device to provide a sterile barrier for the handheld ultrasound device, wherein the sheath is shaped complementary to the handheld ultrasound device, as taught by Monovoukas, in order to protect the device from contamination (Monovoukas: [0094], [0096]).
Regarding claim 18, Erkamp modified by Manor and Monovoukas teaches the handheld ultrasound sterile assembly of claim 17.
Erkamp modified by Manor does not teach the claimed features.
However, in an analogous tissue measurement handheld device field of endeavor, Monovoukas teaches that the sheath comprises a first portion (leftmost portion of 902, Fig. 17) having a diameter and a length complementary to a diameter and a length of the tip of the handheld ultrasound device and a second portion (elongated portion of 902, Fig. 17) having a width complementary to a width of the handle of the handheld ultrasound device ( “At least a distal portion of the device 900 can be configured to be encased in a protective cover 902. The protective cover 902 can be sterile and can be configured to provide a sterile tracing portion of the device 900.  The protective cover 902 can include a sleeve, sheath, or bag, and can be configured and used similar to a thermometer sheath.  The protective cover 902 can be substantially transparent in at least a portion thereof adjacent the distal tip so as to facilitate data gathering via the distal tip." [0094], seen in Fig. 17).
Therefore, based on Monovoukas’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Erkamp and Manor to have the sheath that comprises a first portion having a diameter and a length complementary to a diameter and a length of the tip of the handheld ultrasound device, and wherein the sheath comprises a second portion having a width complementary to a width of the handle of the handheld ultrasound device, as taught by Monovoukas, in order to protect the device from contamination (Monovoukas: [0094], [0096]).

Regarding claim 19, Erkamp modified by Manor teaches the handheld ultrasound sterile assembly of claim 16.
 Erkamp teaches that the sensor (302, Fig. 3A) is positioned on a proximal end (301) of the tip (301, 302, 303, Fig. 3A) at one end (seen in Fig. 3A, [0086]).
Erkamp does not teach that the tip includes a shaft.
However, in an analogous tissue measurement handheld device field of endeavor, Monovoukas teaches that the tip includes a shaft (“The protective cover 902 can be removably and replaceably attachable to the device 900, e.g., by sliding on and off a shaft portion of the device" [0094], Fig. 17).
	In addition, since Erkamp teaches that the sensor is positioned on a proximal end of the tip, and Monovoukas teaches that the tip is at one end of the sheath, when Erkamp and Monovoukas are combined, it teaches that the sensor is positioned “at one end of the shaft” as claimed.
Therefore, based on Monovoukas’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Erkamp and Manor to have the tip that includes a shaft, as taught by Monovoukas, in order to facilitate sensing using a handheld device structure (Monovoukas: [0094]). 


Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Erkamp, Banko, Becker, and Manor as applied to claim 20, and further in view of Neusidl (US 20160270904), hereinafter, Neusidl.
Regarding claim 21, Erkamp modified by Banko, Becker, and Manor teaches the handheld ultrasound device of claim 20.
 Neither of Erkamp, Banko, Becker, and Manor teaches that the handle includes one of a protrusion and a groove at a proximal end of the handle and the tip includes the other of the protrusion and the groove at the distal end of the tip, the groove configured to receive the protrusion to secure the tip to the handle.
However, Neusidl discloses a surgical instrument with a handle and a distal tip ([0074]), which is analogous art. Neusidl teaches that the handle (130, [0046], Figs. 1, 4) includes one of a protrusion and a groove (grooves 162, 164, Figs. 12-13, [0074]) at a proximal end of the handle (seen in Figs. 12-13) and the tip (140, Figs. 1, 3) includes the other of the protrusion (163, Figs. 3, 8) and the groove at the distal end of the tip, the groove configured to receive the protrusion to secure the tip to the handle (“a distal tip protrusion (163 in FIG. 3) may pass through outer ring groove 164 and be set in inner ring groove 162… FIG. 8 illustrated the interaction between the grooves 162 and 164 in the locking collar 134 of the handle and the distal tip protrusions 163 which are engaged by the locking mechanism to hold the distal tip 140 in place.” [0074]).
Therefore, based on Neusidl’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Erkamp, Banko, Becker, and Manor to have the handle that includes one of a protrusion and a groove at a proximal end of the handle and the tip includes the other of the protrusion and the groove at the distal end of the tip, the groove configured to receive the protrusion to secure the tip to the handle, as taught by Neusidl, in order to facilitate tool assembly and disassembly (Neusidl: [0074]).

Response to Arguments
Applicant's §103 rejection arguments filed 06/16/2022 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, new grounds of rejection are now made over Erkamp in view of Banko, Becker, and Manor. 

Response to the 35 U.S.C. §103 rejection arguments on pages 6-10 of the REMARKS.
Claims 1-7, 9-14, and 16-22
The Applicant argues that “The cited references fail to disclose each and every limitation of claims 1, 16, and 20. For example, Erkamp clearly discloses an ultrasound system comprising a medical device that sends signals from an ultrasound imaging probe of the medical device to a control unit remote from the medical device. (See, e.g., Erkamp at ¶¶ [0036]-[0040], [0058]-[0073]; FIGS. 2, 3A, 3B, 8). In contrast, the Application describes a fully self-contained unit, in which the handheld unit performs all functions, including providing feedback to the user. (See, e.g., Application at ¶¶ [0004], [0076]). Accordingly, the cited references fail to disclose or suggest a handheld ultrasound device that is a fully self-contained unit.” (Page 8). This argument is moot because a new combination of references is applied with newly referenced Manor and Manor  teaches a fully self-contained unit, in which the handheld unit performs all functions, including providing feedback to the user as explained in the rejections above.
The Applicant argues that “there is no suggestion or rationale for one of ordinary skill in the art to modify Erkamp with the teachings of Banko or Monovoukas in the manner described in the Office Action to provide a needle, scalpel, or the like with a removably coupled tip. Therefore, Applicant respectfully submits the Office Action fails to set forth a sufficient rationale for combining Erkamp and Banko or Erkamp and Monovoukas to establish a prima facie case of obviousness.” (Page 8). Examiner respectfully disagrees and notes that Banko teaches that the “tip 14 can be interchanged by use of the screw threads” [0006], Figs. 4-5 and “The work tip 130 can also be made of an inexpensive plastic, except for the titanium target. Thus, the work tip 130 can be discarded after a surgery” [0048], Fig. 7A). Therefore, Banko provides a rationale for making the tip disposable after a surgery. Therefore, based on Banko’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Erkamp to have the tip that is separable from the handle, as taught by Banko, in order to facilitate tip replacement after a surgery (Banko: [0048]). The dependent claims are not allowable because the respective base claims are not allowable. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXEI BYKHOVSKI whose telephone number is (571)270-1556.  The examiner can normally be reached on Monday-Friday: 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AB/Examiner, Art Unit 3793              

/YI-SHAN YANG/Primary Examiner, Art Unit 3793